UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6093



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CARL REYNOLDS, a/k/a Neal,      a/k/a   Jermaine
Azore, a/k/a Karl Reynolds,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Elizabeth V. Hallanan,
Senior District Judge. (CR-95-71, CA-98-381-5)


Submitted:   June 22, 1999                  Decided:   August 6, 1999


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carl Reynolds, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Reynolds seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Reynolds, Nos. CR-95-71; CA-98-

381-5 (S.D.W. Va. Jan. 12, 1999).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2